DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 24 is objected to because of the following informalities: the limitation “any of the methods” should read –the method—since only one method is recited in claim 15.  Appropriate correction is required.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “identify, via the at least one neural network, at least one previous ultrasound image”. It is unclear if this is the same at least one previous ultrasound image recited previously or a different at least one previous ultrasound image. For examination purposes, it has been interpreted to mean any at least one previous ultrasound image, however, clarification is required. 
Claim 1 recites the limitation “an updated ultrasound image”. It is unclear if one of the current and/or previous ultrasound image is “updated” with the adjusted imaging parameters, or if this is a newly acquired ultrasound image different from the current and/or previous ultrasound image previously recited. For examination purposes, it has been interpreted to mean any updated ultrasound image, however, clarification is required. 
Claim 3 recites the limitation “a recurring patient”. It is unclear if this is the same recurring patient recited in claim 2 or a different recurring patient. For examination purposes, it has been interpreted to mean any recurring patient, however, clarification is required. 
Claim 4 recites the limitation “a recurring patient”. It is unclear if this is the same recurring patient recited in claims 2 or 3 or a different recurring patient. For examination purposes, it has been interpreted to mean any recurring patient, however, clarification is required. 
Claims 4 and 17 recite the limitation “an image”. It is unclear if the image is one of the current ultrasound image, a previous ultrasound image, or a different image. For example, the ultrasound images may comprise facial features depending on the positioning of the probe. For examination purposes, it has been interpreted to mean any image, however, clarification is required. 
Claims 5 and 7 recite the limitation “the images in the pair”. The limitation “the pair” lacks sufficient antecedent basis and it is unclear which images the “pair” is referring to. For example, claim 1 recites a current image, a plurality of previous ultrasound images, at least one ultrasound image and an updated ultrasound image making unclear as to which “pair” the claims are referring to. For examination purposes, it has been interpreted to mean any pair of images, however, clarification is required.
Claim 8 recites the limitation “comprising the imaging parameter settings associated with the image provided as the first input”. It is unclear if the image provided as the first input is the same as the identified previous image of claim 1 since the imaging parameter settings hold antecedent basis to imaging parameter settings associated with the identified previous image. For examination purposes, it has been interpreted to mean the image may or may not be the same as the identified previous image, however, clarification is required.
Claim 9 recites the limitation “wherein each of the plurality of neural network branches is configured to receive a first input comprising one of the images in the pair”. It is unclear if the each of the plurality of neural network branches receives the same one of the images or each neural network branch is configured to receive different ones of the pair”

Claim 10 recites the limitation “the pair of images” The limitation “the pair of images” lacks sufficient antecedent basis and it is unclear which images the “pair of images” is referring to. For example, claim 1 recites a current image, a plurality of previous ultrasound images, at least one ultrasound image and an updated ultrasound image making unclear as to which “pair” the claim is referring to. For examination purposes, it has been interpreted to mean any pair of images, however, clarification is required. 
	Claim 13 recites the limitation “the image pair”. The limitation “the image pair” lacks sufficient antecedent basis and it is unclear which images the “image pair” is referring to. For example, claim 1 recites a current image, a plurality of previous ultrasound images, at least one ultrasound image and an updated ultrasound image making unclear as to which “pair” the claim is referring to. For examination purposes, it has been interpreted to mean any image pair, however, clarification is required.
	Claim 13 recites the limitation “the previous image” it is unclear which previous image is being referred to. For examination purposes, it has been interpreted to mean any of the previous images, however, clarification is required. 
Claim 16 recites the limitation “a recurring patient” in 3 instances. It is unclear if this is the same recurring patient recited in claim 15, if each instance is referring to the same recurring patient, or they are a different recurring patient. For examination purposes, it has been interpreted to mean any recurring patient, however, clarification is required. 
	Claim 18 recites the limitation “each pair comprising the current ultrasound image and one of the plurality of the previous ultrasound images”. It is unclear if each pair includes the same one of the plurality of the previous ultrasound images or is a different one for each pair. For examination purposes, it has been interpreted to mean any one of the plurality of the previous ultrasound images, however, clarification is required.
	Claim 18 recites the limitation ”images in a given pair”. It is unclear which images the limitation is referring to and if the given pair is one of the pairs that is provided. For examination purposes, it ahs been interpreted to mean any images in any pair, however, clarification is required. 
	Claim 18 recites the limitation “at least one convolutional neural network trained to convert an input image to a feature vector”. It is unclear if the at least one convolutional neural network is the at least one neural network of claim 15, is part of the at least one neural network or is a different neural network. In other words, it is unclear if the claim is attempting to further define the at least one neural network to be or comprise at least one convolutional neural network or if the at least one convolutional neural network is a completely separate entity. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-7, 10-11, 13, 15-16, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Halmann et al. (US 20120108960 A1), hereinafter Halmann in view of Gerard et al. (US 20190008480 A1), hereinafter Gerard. 
Regarding claim 1,
Halmann teaches an ultrasound imaging system (at least fig. 6 (200) and corresponding disclosure in at least [0046]) for ultrasonically inspecting biological tissue of a patient ([0022] which discloses acquiring ultrasound data which may include image data for a particular anatomical region of interest), 
The system (200) comprising:
An ultrasound probe (at least fig. 6 (206) and corresponding disclosure in at least [0046]) and 
A processor (at least fig. 6 (216) and corresponding disclosure in at least [0049]) communicatively coupled to the ultrasound probe (206) (see at least fig. 6) and to a source of previously-acquired ultrasound image data ([0008] which discloses the processor is configured to obtain archived (i.e. previously acquired [0021]) ultrasound image data stored in a memory (i.e. source) and [0029] which discloses the archived ultrasound image data may be stored locally (e.g. within the ultrasound system)) wherein the processor (216) is configured to:
Provide a current ultrasound image (at least figs. 3 and 4 (72) and corresponding disclosure in at least [0033]) of the biological tissue of the patient; 
Retrieve, from the source of previously-acquired ultrasound image data, previous ultrasound images (at least figs. 3 and 4 (74 and 82) and corresponding disclosure in at least [0035]) associated with the patient ([0007] which discloses second section displays an archived ultrasound image of the anatomical portion of the patient)
Identify at least one previous ultrasound image (74) that corresponds to the same anatomical region as the current ultrasound image ([0025] which discloses section 42 displays an archived image (74) from a prior exam corresponding to the same anatomical region or area as the live image)
Adjust one or more imaging parameters of the ultrasound imaging system to correspond to imaging parameter settings associated with the identified previous image ([0022] which discloses the scan parameters for a current ultrasound scan are based on scan parameters corresponding to archived images and to which the currently acquired images are to be compared and [0026] which discloses the scan parameters or imaging presets of the ultrasound device acquiring the image(s) may be automatically set or adjusted to the settings used from a prior exam, for example, corresponding to the archived image being displayed. Thus, the scanning parameters of the ultrasound device in some embodiments are automatically changed based on each archived image that is selected) 
Produce an updated ultrasound image (74) with the adjusted imaging parameters ([0031] which discloses the scan parameters are re-calibrated based on the archived image and resuming scanning with a live image displayed. Examiner notes that after re-calibrating the scan parameters the live image displayed would be an updated ultrasound image with the adjusted imaging parameters).

Halmann fails to explicitly teach wherein the processor is configured to: provide the current ultrasound image and a plurality of the previous ultrasound images to at least one neural network, wherein the at least one network is trained to determine whether the current ultrasound image and at least one previous ultrasound image correspond to a same imaging plane through the biological tissue of the patient; and 
Identify, via the at least one neural network, at least one previous ultrasound image that corresponds to the same imaging plane as the current ultrasound image;
 	Gerard, in a similar field of endeavor involving ultrasound imaging, teaches wherein a processor (at least fig. 1 (102) and corresponding disclosure in at least [0030]) configured to:
	Provide a current ultrasound image and a plurality of previous ultrasound images to at least one neural network ([0076]-[0079] which disclose the controller circuit executes the image analysis algorithm stored in memory to analyze the prior ultrasound images and to further analyze the anatomical feature 304 of the current ultrasound image 302), wherein the at least one neural network is trained to determine whether the current ultrasound image and at least one previous ultrasound image correspond to a same imaging plane through the biological tissue of the patient ([0075] which discloses the controller circuit (which utilizes the image analysis algorithm to perform analysis as disclosed in [0076]) selects candidate ultrasound images from the prior ultrasound images that have sets of characteristic vectors that match the first set of characteristic vectors of the current ultrasound image 302 and [0037] which discloses the controller circuit identifies a resultant ultrasound image from the candidate ultrasound images based on related anatomical features having a common position and/or orientation as the one or more anatomical features of the current ultrasound image. For example, the controller circuit identifies a resultant ultrasound image that has the same VW (i.e. imaging plane) as the current ultrasound image. Examiner notes the image analysis algorithm corresponds to an artificial network formed by the controller circuit and is utilized for defining the characteristic vectors as disclosed in [0046]); and 
	Identify, via the at least one neural network, at least one previous ultrasound image that corresponds to the same imaging plane as the current ultrasound image ([0037] which discloses the controller circuit identifies a resultant ultrasound image from the candidate ultrasound images based on related anatomical features having a common position and/or orientation as the one or more anatomical features of the current ultrasound image. For example, the controller circuit identifies a resultant ultrasound image that has the same VW (i.e. imaging plane) as the current ultrasound image. Examiner notes that the controller circuit utilizes the image analysis algorithm (i.e. neural network) in the identification of the resultant ultrasound image having the same VW as the current ultrasound image)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Halmann to include identifying, via the at least one neural network, at least one previous ultrasound image as taught by Gerard in order to fully automate the identification of the previous ultrasound image and further enhance the selection by ensuring it not only matches the anatomical region, but the orientation and/or position (i.e. imaging plane) of the current image as well enhancing the parameter selection for the updated ultrasound images. 

	Regarding claim 2, 
	Halmann further teaches wherein the processor is further configured to identify whether the patient is a recurring patient ([0027] which discloses a user may enter a patient’s name or identification number in the ultrasound system to access the patient record. Examiner notes that in allowing access to the patient record the processor would thus identify whether the patient is a recurring patient).

	Regarding claim 3, 
	Halmann further teaches wherein the processor is configured to identify the patient as a recurring patient based on patient identification information received by the processor ([0027] which discloses a name or identification number is used to access the patient record). 

Regarding claim 5,
Halmann, as modified, teaches the elements of claim 1 as previously stated. Gerard further teaches wherein the at least one neural network is trained to convert each of the images in the pair to a feature vector ([0046] which discloses the image analysis algorithm utilizes a pixel and/or voxel analysis of the ultrasound image by defining characteristic vectors for the pixels and/or voxels. Examiner notes that in defining a characteristic vector it is converted to a vector in its broadest reasonable interpretation) and to compare the feature vectors to produce a similarity score between the images in the pair ([0077] which discloses the controller circuit (which executes the image analysis algorithm) compares the histograms of the related anatomical features to the histogram (which are generated for the components of the characteristic vectors [0064]) of the anatomical feature and identifies the prior ultrasound image that have related anatomical features that match the first anatomical feature within a set threshold. Examiner notes that in order to determine whether they match within a threshold a score is necessarily produced. In other words, a score would be compared to the threshold to identify the prior ultrasound images accordingly). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Halmann, as currently modified, to include converting each of the pairs of images and producing a similarity score in order to identify prior ultrasound images which are related to the current ultrasound images accordingly. 

Regarding claim 6, 
Halmann, as modified, teaches the elements of claim 1 as previously stated. Gerard further teaches wherein the at least one neural network includes a plurality of neural network branches configured to operate in parallel ([0046] which discloses the image analysis algorithm is divided inot a plurality of artificial neural layers including an input layer configured to receive an input image [0066] describes that the controller circuit analyzes (i.e. via the neural network) the plurality of ultrasound images concurrently , simultaneously, and/or in real-time. Examiner thus notes a plurality of branches (e.g. one for each image to analyze) exist in order for the controller circuit to analyze the images at a same time (i.e. in parallel) accordingly)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Halmann, as currently modified, to include the plurality of neural network branches as taught by Gerard, in order to allow simultaneous analysis of the images enhancing the efficiency of the system.
 
Regarding claim 7,
Gerard, as applied with respect to claim 6, further teaches wherein each of the plurality of neural network branches is configured to receive a first input comprising one of the images in the pair (Examiner notes each neural network branch as interpreted above with respect to claim 6 corresponds to a branch in which an image is received as a first input such that each image is analyzed simultaneously.

Regarding claim 10,
Halmann, as modified, teaches the elements of claim 1 as previously stated. Gerard further teaches wherein the at least one neural network includes a first portion comprising at least one neural network configured to output a pair of feature vectors associated with the pair of images ([0046] which discloses the image analysis algorithm utilizes a pixel and/or voxel analysis of the ultrasound image by defining characteristic vectors for the pixels and/or voxels. Examiner notes that in defining a characteristic vector it is converted to a vector in its broadest reasonable interpretation) and a second portion to compare the feature vectors to produce a similarity score between the images in the pair ([0077] which discloses the controller circuit (which executes the image analysis algorithm) compares the histograms of the related anatomical features to the histogram (which generated for the components of the characteristic vectors [0064]) of the anatomical feature and identifies the prior ultrasound image that have related anatomical features that match the first anatomical feature within a set threshold. Examiner notes that in its broadest reasonable interpretation the controller circuit would use a second portion which performs comparisons to determine the similarity between the pair of feature vectors). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Halmann, as currently modified, to include converting each of the pairs of images and producing a similarity score in order to identify prior ultrasound images which are related to the current ultrasound images accordingly. 

	Regarding claim 11,
Halmann, as modified, teaches the elements of claim 10 as previously stated. Gerard further teaches wherein the second portion is configured to compute a distance metric between the pair of feature vectors (at least fig. 4 and corresponding disclosure in at least [0084]-[0085] which discloses determining a difference between a distance between a center of the first anatomical features 304 and a reference point 408 and a reference distance between a center of a center of a related anatomical feature 406 and a second reference point 410 and comparing the difference (i.e. a distance metric) with a predetermined distance threshold to determine if the anatomical features are in a common position).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Halmann, as currently modified, to include determining a distance metric as taught by Gerard in order to identify when the images are in a common position and are thus better matched. Such a modification would enhance the imaging parameter settings adjustment by ensuring not only a common anatomical feature, but a common imaging plane prior to adjusting the imaging parameter settings. 
Examiner notes in the modified system such a distance metric (i.e. difference between distance and reference distance) would be performed by the second portion which performs comparisons.                                                                                                                                                                                                        

Regarding claim 13,
Halmann further teaches wherein the processor is further configured to cause a user interface (at least fig. 1 (38) and corresponding disclosure in at least [0025]) to display concurrently display the current image (72) and the previous image (74) (see at least fig. 4)
Gerard further teaches wherein the processor is further configured to cause a user interface (at least fig. 4 (400) and corresponding disclosure in at least [0084]) to concurrently display the current image (302) and the previous image (404) of the image pair while determining whether the pair of images correspond to a same imaging plane ([0061] which discloses the steps of 200 are performed in real time and [0084] which discloses the GUI of fig. 4 is used in determining if the anatomical features are in the common position and thus a same VW (i.e. imaging plane) [0037]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Halmann, as currently modified, to include concurrently displaying the current image and the previous image as taught by Gerard in order to view allow the user to visualize the similarities as the processor is identifying similarities. Such a modification would allow a user to manipulate the probe to better match a previous ultrasound image being displayed. 

Regarding claims 15 and 24,
Halmann teaches a non-transitory computer-readable medium comprising executable instructions, which when executed cause a processor (at least fig. 6 (216) and corresponding disclosure in at least [0049]) of a medical imaging system to perform a method of ultrasound imaging comprising:
Receiving an indication of a recurring patient by at least one processor (216) of an ultrasound imaging system (at least fig. 6 (200) and corresponding disclosure in at least [0046]) ([0027] which discloses a user may enter a patient’s name or identification number in the ultrasound system to access the patient record. Examiner notes that in allowing access to the patient record the processor would thus indicate whether the patient is a recurring patient).; 
Responsive to the indication of the recurring patient, automatically retrieving a plurality of previous ultrasound images associated with the recurring patient from a source of previously-acquired ultrasound image data ([0027] which discloses all images for a particular patient are accessible by selecting a particular patient record and [0028] which discloses for a each patient record a pluraliyt of anatomically defined and associated memory locations is provided for storing images of a particular anatomical region or area for each of a plurality of past exams); 
Generating a current ultrasound image (at least figs. 3 and 4 (72) and corresponding disclosure in at least [0033]) of biological tissue of the recurring patient;
Responsive to an identification of a matching previous image (at least figs. 3 and 4 (74) and corresponding disclosure in at least [0035]) of the recurring patient ([0025] which discloses section 42 displays an archived image (74) from a prior exam corresponding to the same (i.e. matching) anatomical region or area as the live image)
Automatically adjusting one or more imaging parameters of the ultrasound imaging system to correspond to imaging parameter setting associated with the identified previous image and acquiring a new ultrasound image with the adjusted imaging parameters ([0022] which discloses the scan parameters for a current ultrasound scan are based on scan parameters corresponding to archived images and to which the currently acquired images are to be compared and [0026] which discloses the scan parameters or imaging presets of the ultrasound device acquiring the image(s) may be automatically set or adjusted to the settings used from a prior exam, for example, corresponding to the archived image being displayed. Thus, the scanning parameters of the ultrasound device in some embodiments are automatically changed based on each archived image that is selected) and acquiring a new ultrasound image with the adjusted imaging parameters ([0031] which discloses the scan parameters are re-calibrated based on the archived image and resuming scanning with a live image displayed).

Halmann fails to explicitly teach providing the current ultrasound image and the pluraliyt of previous ultrasound images to a neural network to identify a matching previous image of the recurring patient.
Gerard, in a similar field of endeavor involving ultrasound imaging, teaches providing a current ultrasound image and a plurality of previous ultrasound images to at least one neural network ([0076]-[0079] which disclose the controller circuit executes the image analysis algorithm stored in memory to analyze the prior ultrasound images and to further analyze the anatomical feature 304 of the current ultrasound image 302) to identify a matching previous image ([0075] which discloses the controller circuit (which utilizes the image analysis algorithm to perform analysis as disclosed in [0076]) selects candidate ultrasound images from the prior ultrasound images that have sets of characteristic vectors that match the first set of characteristic vectors of the current ultrasound image 302. Examiner notes the image analysis algorithm corresponds to an artificial network formed by the controller circuit and is utilized for defining the characteristic vectors as disclosed in [0046])
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Halmann to include identifying, via the at least one neural network, at least one previous ultrasound image as taught by Gerard in order to fully automate the identification of the previous ultrasound image and further enhance the selection by ensuring it not only matches the anatomical region, but the orientation and/or position (i.e. imaging plane) of the current image as well enhancing the parameter selection for the updated ultrasound images.

Regarding claim 16,
Halmann further teaches further comprising: 
Receiving patient identification information by the at least one processor ([0027] which discloses the user may enter a patient name or identification number to access the patient record);
Determining whether the patient is a recurring patient based on the patient identification information ([0027] which discloses accessing a patient record based on the user input of the patient name or identification number. Examiner notes that accessing such a record would determine whether the patient is a recurring patient); and 
Generating the indication of a recurring patient responsive to a determination that the patient identification information identifies a recurring patient (Examiner notes that in allowing access to the records the indication of the recurring patient is thus generated in order to be received by the processor)

Regarding claim 22,
Halmann further teaches concurrently displaying the current image (72) and the previous image (74) (see at least fig. 4)
Gerard further teaches wherein identifying the previous matching images comprises, determining for each pair of images comprising the currently ultrasound image and one of the plurality of previous ultrasound images, a similarity between the images in the pair ([0084]-[0085] which discloses determining a distance and a reference distance corresponding to each of the current image and a previous image and finding a difference (i.e. similarity) between the distance and the reference distance), and concurrently displaying the pair of images while determining the similarity (at least fig. 4 (400) and corresponding disclosure in at least [0084]) to concurrently display the current image (302) and the previous image (404) of the image pair while determining whether the pair of images correspond to a same imaging plane ([0061] which discloses the steps of 200 are performed in real time and [0084] which discloses the GUI of fig. 4 is used in determining if the anatomical features are in the common position and thus a same VW (i.e. imaging plane) [0037]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Halmann, as currently modified, to include determining a similarity and concurrently displaying the current image and the previous image as taught by Gerard in order to view allow the user to visualize the similarities as the processor is identifying similarities. Such a modification would allow a user to manipulate the probe to better match a previous ultrasound image being displayed. 

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Halmann and Gerard as applied to claims 3 and 16 above, and further in view of Aarts et al. (US 20160217260 A1), hereinafter Aarts. 
Regarding claim 4, 
Halmann, as modified, teaches the elements of claim 3 as previously stated. Halmann further teaches wherein the patient identification information includes a patient name or identification number ([0027]). Halmann, as modified, fails to explicitly teach wherein the patient identification information includes an image comprising a facial feature of the patient, and wherein the processor is further configured to determine whether the patient identification information identifies a recurring patient based, in part, on the facial feature. 
Aarts, in a similar field of endeavor involving patient medical practices, teaches wherein a processor (at least fig. 1 (100) and corresponding disclosure in at least [0055]) is configured to identify whether a patient is a recurring patient ([0055] which discloses identifying a patient by comparing a facial image from a camera and comparing it with a facial image from the patient database), identify the patient as a recurring patient based on patient identification information (examiner notes the facial image is considered patient identification information) received by the processor ([0055]-[0056] which discloses identifying the patient (i.e. patient is identified as a recurring patient) or if the patient is not recognized by the system (i.e. is not recurring)) , and wherein the patient identification information includes an image comprising a facial feature of the patient and wherein the processor is further configured to determine whether the patient identification identifies a recurring patient based, in part, on the facial features ([0055] which discloses identifying a patient by comparing a facial image (i.e. an image comprising a facial image) to a facial image of the patient from the patient database and capturing a facial image to create a new patient record in an instance where the system does not recognize the patient (i.e. the patient is not recurring)). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Halmann, as currently modified, to include determining whether the patient is a recurring patient as taught by Aarts in order to reduce the amount of work required to input patient identification information into the system, by allowing the system to be fully automated.

Regarding claim 17,
Halmann, as modified, teaches the elements of claim 16 as previously stated. Halmann, as modified, fails to explicitly teach wherein the receiving patient identification information comprises receiving an image comprising a facial features of the patient. 
Aarts, in a similar field of endeavor involving patient medical practices, teaches an image comprising a facial feature of the patient by at least one processor ([0055] which discloses identifying a patient by comparing a facial image from a camera and comparing it with a facial image from the patient database);
Determining whether the patient is a recurring patient based on the image ([0055]-[0056] which discloses identifying the patient (i.e. patient is identified as a recurring patient) or if the patient is not recognized by the system (i.e. is not recurring)); and 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Halmann, as currently modified, to include determining whether the patient is a recurring patient as taught by Aarts in order to reduce the amount of work required to input patient identification information into the system, by allowing the system to be fully automated.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Halmann and Gerard as applied to claim 7 above, and further in view of Hu (US 20180322629 A1). 
Regarding claim 8,
Halmann, as modified, teaches the elements of claim 7 as previously stated. Halmann further teaches storing the imaging parameter settings associated with the image provided as the first input ([0024] which discloses the user defined settings for scan parameters 36 corresponding to the archived images also may be stored and associated with each of the images).
It appears that in the modified system each of the plurality of neural network branches is further configured to receive a second input comprising the imaging parameter settings associated with the image provided as the first input since the parameters stored with the archived images would appear to be input when the archived images are input, however, this is not explicitly taught by Halmann, as modified. 
Hu, in a similar field of endeavor involving neural networks, teaches wherein a neural network to receive a second input comprising an imaging parameter settings associated with an image provided as a first input ([0051] which discloses servers 102 determines whether the parameters to be used for retaking the subsequent image are different from the parameters used for capturing the image that was input into the neural network. Examiner notes that the parameters used for capturing the image are thus input into the neural network along with the image itself in order to make such a determination and [0071] which discloses providing as input to the neural network, the parameter information for the 1000 images to train the neural network regarding a parameter to use to control the image capture device)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Halmann, as currently modified, to include receiving a second input as taught by Hu in order to allow the neural network to determine the desired parameters for retaking a subsequent image (Hu [0051]) and thus generating the updated image of Halmann.  


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Halmann, Gerard, and Hu as applied to claim 8 above, and further in view of Seong et al. (US 20180308237 A1), hereinafter Seong. 
Regarding claim 9, 
Halmann, as modified, teaches the elements of claim 8 as previously stated. Gerard as applied to claim 8 above further teaches wherein each of the plurality of neural network branches comprises a neural network configured to output a feature vector for each input ([0046] which discloses the image analysis utilizes a pixel and/or voxel analysis of the ultrasound for example, the controller circuit defines characteristic vectors (i.e. feature vectors) for the pixels and/or voxels) 
Halmann, as modified, fails to explicitly teach wherein each of the plurality of neural networks comprises a convolutional neural network.
Seong in a similar field of endeavor involving neural networks to analyze medical images, teaches wherein each of a plurality of neural network branches comprises a convolutional neural newokr configured to output a feature vector for an input ([0103]-[0104] which discloses a convolutional neural network may have a multi-layer structure and wherein a convolution layer may generate a features map (e.g. a feature vector))
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Halmann, as currently modified to include a convolutional neural network as taught by Seong in order to generate a feature map for comparison between the current image and the archived images accordingly. Such a modification amounts to merely a simple substitution of one known neural network for another yielding predictable results with respect to neural network outputs rendering the claim obvious (MPEP 2143). 
Examiner notes in the modified system the feature vector would be for each input which includes a pair of first and second input. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Halmann and Gerard as applied to claims 11 above and further in view of Sorenson et al. (US 20180137244 A1), hereinafter Sorenson. 
Regarding claim 12,
Halmann, as modified, teaches the elements of claim 11 as previously stated. Halmann further teaches a neural network trained to classify the feature vectors into one of a plurality of similarity categories ([0047] which discloses the characteristic vectors are utilized by the controller circuit to determine scores for the pixels which can indicate the probability that the pixel represents a particular anatomical feature [0065] which discloses the controller circuit determines probabilities that the groups of pixels represent one of the anatomical features wherein the values of a,b, c, and d indicate a probability that a pixel represents a different class or type of anatomical features and as an example, the controller circuit identifies (i.e. classifies) the first anatomical feature as the left atrium due to having a higher probability of being a left atrium. Examiner notes the classification of the anatomical features by pixel is interpreted as a classification into a similarity category in its broadest reasonable interpretation)
It is unclear if the second portion comprises at least one additional neural network trained to perform the classification.
Nonetheless, Sorenson, in a similar field of endeavor involving medical image processing, teaches a plurality of image processing engines are configured to perform a specific image processing operation on medical images ([0060]) which may be run in serial or hierarchical fashion ([0037]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Halmann to include additional image processing engines for performing different functions as taught by Sorenson in order to reduce the workload on a single image processing engine. 
Examiner notes in the modified system an additional image processing engine would include an algorithm (i.e. neural network) to perform the specific task of classifying the images. 

Claims 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Halmann and Gerard as applied to claims 13 and 22 above, and further in view of Duggirala et al. (US 20040147840 A1), hereinafter Duggirala. 
	Regarding claim 14,
	Halmann, as modified teaches the elements of claim 13 as previously stated.  Halmann, as modified fails to explicitly teach wherein the processor is further configured to cause the user interface to display a similarity score with each pair of concurrently displayed current and previous images. 
Duggirala, in a similar field of endeavor involving ultrasound imaging, teaches concurrently displaying a similarity score (at least fig. 4 (50) and corresponding disclosure in at least [0068] which discloses a degree of similarity is displayed when an image is selected and [0065] which discloses the predicted probablility (as shown in fig. 4 (50)) are a degree of similarity) with each displayed pair of images of a current image and a previous image(at least fig. 4 (52 and 54) and corresponding disclosure in at least [0070])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Halmann, as currently modified, to include displaying the similarity score as taught by Duggirala in order to allow the user to view the similarity score and determine if the identified image is appropriately matched. Such a system allows a user to determine if a different image needs to be selected or if the probe needs to be moved to find a more suitable matching image. 

	
Regarding claim 23,
	Halmann, as modified, teaches the elements of claim 22 as previously stated. Halmann, as modified, fails to explicitly teach further comprising concurrently displaying a similarity score with each displayed pair of images.
	Duggirala, in a similar field of endeavor involving ultrasound imaging, teaches concurrently displaying a similarity score (at least fig. 4 (50) and corresponding disclosure in at least [0068] which discloses a degree of similarity is displayed when an image is selected and [0065] which discloses the predicted probablility (as shown in fig. 4 (50)) are a degree of similarity) with each displayed pair of images of a current image and a previous image(at least fig. 4 (52 and 54) and corresponding disclosure in at least [0070])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Halmann, as currently modified, to include displaying the similarity score as taught by Duggirala in order to allow the user to view the similarity score and determine if the identified image is appropriately matched. Such a system allows a user to determine if a different image needs to be selected or if the probe needs to be moved to find a more suitable matching image. 


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Halmann and Gerard as applied to claim 15 above, and further in view of Seong. 
Regarding claim 18,
Halmann, as modified, teaches the elements of claim 15 as previously stated. Gerard further teaches wherein to identify the matching previous image, the method comprises, providing a plurality of pairs of images, each pair comprising the current ultrasound image and one of the plurality of the previous ultrasound images ([0079] which discloses the control circuit executes the image analysis algorithm stored in memory to analyze the prior ultrasound images and to further analyze the anatomical feature 304 of the current ultrasound image. Examiner notes a plurality of pairs of images are thus input into the algorithm to analyze each current image with each one of the plurality of previous images), to at least one neural network trained to convert an input image to a feature vector 0046] which discloses the image analysis algorithm utilizes a pixel and/or voxel analysis of the ultrasound image by defining characteristic vectors for the pixels and/or voxels. Examiner notes that in defining a characteristic vector it is converted to a vector in its broadest reasonable interpretation), and comparing the feature vectors associated with images in a given pair to determine a similarity between the images in the given pair ([0077] which discloses the controller circuit (which executes the image analysis algorithm) compares the histograms of the related anatomical features to the histogram (which are generated for the components of the characteristic vectors [0064]) of the anatomical feature and identifies the prior ultrasound image that have related anatomical features that match the first anatomical feature within a set threshold. Examiner notes that in order to determine whether they match within a threshold a score is necessarily produced. In other words, a score would be compared to the threshold to identify the prior ultrasound images accordingly).
Halmann, as modified, fails to explicitly teach wherein the neural network is a convolutional neural network.
Seong in a similar field of endeavor involving neural networks to analyze medical images, teaches a convolutional neural newokr configured to output a feature vector for an input image([0103]-[0104] which discloses a convolutional neural network may have a multi-layer structure and wherein a convolution layer may generate a features map (e.g. a feature vector))
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Halmann, as currently modified to include a convolutional neural network as taught by Seong in order to generate a feature map for comparison between the current image and the archived images accordingly. Such a modification amounts to merely a simple substitution of one known neural network for another yielding predictable results with respect to neural network outputs rendering the claim obvious (MPEP 2143). 


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Halmann, Gerard, and Seong as applied to claim 18 above, and further in view of Hu. 
Regarding claim 19,
Halmann, as modified, teaches the elements of claim 18 as previously stated. Halmann further teaches storing the imaging parameter settings associated with the image ([0024] which discloses the user defined settings for scan parameters 36 corresponding to the archived images also may be stored and associated with each of the images).
It appears that the modified method would further provide, with each pair of images, a pair of corresponding imaging parameter settings to the at least one convolutional neural network, since the parameters stored with the archived images would appear to be input when the archived images are input, however, this is not explicitly taught by Halmann, as modified. 
Hu, in a similar field of endeavor involving neural networks, teaches providing, with an image, a corresponding imaging parameter settings to at least one neural network ([0051] which discloses servers 102 determines whether the parameters to be used for retaking the subsequent image are different from the parameters used for capturing the image that was input into the neural network. Examiner notes that the parameters used for capturing the image are thus input into the neural network along with the image itself in order to make such a determination and [0071] which discloses providing as input to the neural network, the parameter information for the 1000 images to train the neural network regarding a parameter to use to control the image capture device)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Halmann, as currently modified, to include receiving a second input as taught by Hu in order to allow the neural network to determine the desired parameters for retaking a subsequent image (Hu [0051]) and thus generating the updated image of Halmann.  

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Halmann, Gerard, and Seong as applied to claim 18 above, and further in view of Wang et al. (US 20200160521 A1), hereinafter Wang. 
Regarding claim 20, 
Halmann, as modified, teaches the elements of claim 18 as previously stated. Gerard further teaches wherein the at least one neural network includes a pair of neural networks ([0045] which discloses one or more machine learning algorithms (e.g. neural networks))
It is unclear if the pair of neural networks operates in parallel and if the providing the plurality of pairs of images to at least one neural network includes providing the current image to one of the neural networks of the pair and providing the previous ultrasound image of the pair of images to the other one of the neural networks of the pair. 
Nonetheless, Wang in a similar field of endeavor involving image processing teaches wherein at least one convolutional neural network (at least fig. 4 (12 and 22) and corresponding disclosure in at least [0053] and [0083]) includes a pair of neural networks operating in parallel (see at least fig. 4) wherein providing a pair of images to at least one neural network includes providing a first image to one of the neural networks of the pair and providing a second image to the other one of the neural networks of the pair ([0082] which discloses the first neural network is configured to generate a feature set from a target fundus image and the second neural network may be configured to generate a second feature set from a reference fundus image) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Halmann, as currently modified, to include a pair of neural networks operating in parallel as taught by Wang in order to alleviate the workload the neural network by providing additional neural networks for processing each of the pair of images.

Regarding claim 21,
Halmann, as modified, teaches the elements of claim 20 as previously stated. Gerard further teaches wherein to determine the similarity between the images in the given pair, the method includes computing a distance metric between the feature vectors output for each of the pair of images (at least fig. 4 and corresponding disclosure in at least [0084]-[0085] which discloses determining a difference between a distance between a center of the first anatomical features 304 and a reference point 408 and a reference distance between a center of a center of a related anatomical feature 406 and a second reference point 410 and comparing the difference (i.e. a distance metric) with a predetermined distance threshold to determine if the anatomical features are in a common position).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Halmann, as currently modified, to include a distance metric as taught by Gerard in order to identify when the images are in a common position and are thus better matched. Such a modification would enhance the imaging parameter settings adjustment by ensuring not only a common anatomical feature, but a common imaging plane prior to adjusting the imaging parameter settings. 
Examiner notes in the modified method the feature vectors would be output by each of the pair of neural networks as taught by Wang since each neural network is configured to perform the corresponding processing of each of the pair of images.  



	



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE LYN KLEIN/Examiner, Art Unit 3793                                                                                                                                                                                                        

/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793